      Case 2:18-cv-01750-TLN-AC Document 40 Filed 11/04/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RAYMOND LEE GOINS,                                 No. 2:18-cv-1750 TLN AC P
11                       Plaintiff,
12           v.                                          ORDER and
13    D. RUTHERFORD, et al.,                             ORDER SETTING SETTLEMENT
                                                         CONFERENCE
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

17   42 U.S.C. § 1983. This action proceeds on plaintiff’s Eighth Amendment excessive force claims

18   against defendants Rutherford and Elizarraras. See ECF Nos. 35, 36. Discovery closed on July

19   31, 2020 and the dispositive motion deadline is November 6, 2020. ECF No. 39.

20          The court has determined that this case will benefit from a settlement conference.

21   Therefore, the current dispositive motion deadline will be vacated and this case will be referred to

22   Magistrate Judge Kendall J. Newman to conduct a settlement conference.

23          The settlement conference will be convened on Wednesday, February 17, 2021, at 9:00

24   a.m., and conducted by remote means to be determined at a later date and time. The Court will

25   issue the necessary orders in due course.

26   ////

27   ////

28   ///
                                                        1
         Case 2:18-cv-01750-TLN-AC Document 40 Filed 11/04/20 Page 2 of 3


 1            Accordingly, IT IS HEREBY ORDERED that:
 2            1. The November 6, 2020 dispositive motion deadline in this case is vacated; a new
 3   dispositive motion deadline will be set after the settlement conference if needed.
 4            2. This case is set for a settlement conference before United States Magistrate Judge
 5   Kendall J. Newman on February 17, 2021 at 9:00 a.m. The settlement conference will be
 6   conducted by remote means, to be determined at a later date and time.
 7            3. A representative with full and unlimited authority to negotiate and enter into a binding
 8   settlement on the defendants’ behalf shall attend in person.1
 9            4. Those in attendance must be prepared to discuss the claims, defenses and damages.
10   The failure of any counsel, party or authorized person subject to this order to appear in person
11   may result in the imposition of sanctions. In addition, the conference will not proceed and will be
12   reset to another date.
13            5. The parties are directed to exchange non-confidential settlement statements seven days
14   prior to the settlement conference. These statements shall simultaneously be delivered to the
15   court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff shall mail his
16   non-confidential settlement statement Attn: Magistrate Judge Kendall J. Newman, USDC CAED,
17   501 I Street, Suite 4-200, Sacramento, CA 95814 so that it arrives at least seven (7) days prior to
18   the settlement conference. The envelope shall be marked “SETTLEMENT STATEMENT.” The
19   date and time of the settlement conference shall be prominently indicated on the settlement
20   1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
21
     conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d
22   1051, 1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in
     mandatory settlement conference[s].”). The term “full authority to settle” means that the individuals
23   attending the mediation conference must be authorized to fully explore settlement options and to agree at
     that time to any settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat
24   Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6
     F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also have “unfettered
25   discretion and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker
     Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l.,
26   Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with
     full settlement authority is that the parties’ view of the case may be altered during the face to face
27   conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar amount or sum
     certain can be found not to comply with the requirement of full authority to settle. Nick v. Morgan’s
28   Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                           2
     Case 2:18-cv-01750-TLN-AC Document 40 Filed 11/04/20 Page 3 of 3


 1   statement. If a party desires to share additional confidential information with the court, they may
 2   do so pursuant to the provisions of Local Rule 270(d) and (e).
 3          6. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office
 4   at California State Prison, Corcoran, via facsimile at (559) 992-7372 or via email.
 5   DATED: November 3, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
